—Judgment, Supreme Court, New York County (James Leff, J.), rendered December 23, 1996, convicting defendant, after a jury trial, of rape in the first degree, robbery in the second degree and sexual abuse in the first degree, and sentencing him, as a second violent felony offender, to consecutive terms of 12V2 to 25 years and 7V2 to 15 years on the rape and robbery convictions, respectively, and to a concurrent term of 3V2 to 7 years on the remaining conviction, unanimously affirmed.
*462By failing to object, or by making one-word generalized objections, defendant failed to preserve his present challenges to the People’s summation (People v Rivera, 73 NY2d 941), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the prosecutor’s summation were responsive to the defense summation and were fair comment on the evidence (People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976).
Defendant’s contention that the sentences imposed was a vindictive response to defendant’s refusal of a plea offer is unpreserved (People v Giordano, 87 NY2d 441, 452), and we decline to review it in the interest of justice. Were we to review it, we would find that the existing record fails to support that claim. We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Lerner, Rubin and Tom, JJ.